DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 40 is allowable. Claims 45-47 and 49, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirements, as set forth in the Office action mailed on 19 July 2018, is hereby withdrawn and claims 45-47 and 49 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 40-43, 45-49, and 51-62 are pending and examined in the instant application.

Withdrawn Rejections
	The 35 U.S.C. 101 and 35 U.S.C. 103 Rejections are withdrawn in view of arguments on pages 10-16 of the Remarks.

Information Disclosure Statement
	The IDS filed on 10/20/2020 has been considered.

Claim Objection
	Claim 61 is a repetition of claim 60.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 60-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a databank is not a statutory class of invention.

Response to arguments:
Applicant only responded to why the claims are subject matter eligible.  Applicant never addressed as to why a “databank” is a statutory class of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. [US Patent 8,467,970 B2; on IDS].
Claim 60 is drawn to a databank of fingerprints that are multiparametric response tensors characteristic of the effects of agents on cells; the fingerprints are determined by the method of claim 40.  
Claim 61 is the same as claim 60.  
The data on the databank non-functional descriptive material that does not differentiate the databank from other databanks (MPEP Section 2111.05).
Berg et al. is directed to function homology screening [title].  Claim 1 of Berg et al. teaches contacting cells with an agent.  Claim 1 of Berg et al. teaches studying a databank of a plurality of phenotypic parameters of cells in the population.  Column 27, lines 55-64 of Berg et al. teaches formation of a data matrix/tensor in the analysis of parameters affecting the cells.  Figures 10-13 of Berg et al. teach a plurality of tensors/matrices which demonstrates the effect of an antibody/drug on a cell population. 
It would have been obvious to someone of ordinary skill in the art at the time of filing of the instant application to modify the data of Berg et al. to conform to the data in the recited databank because the data of Berg et al. (and as a result the method by which the data is obtained) is not differentiated from the non-functional data (and the method the data is obtained) in the recited databank (MPEP Section 2111.05). 

Response to arguments:
	Even though Berg et al. is used, the rationale of the prior art rejection is no longer that the claims are product-by-process claims.

Allowable Subject Matter
Claims 40-43, 45-49, 51-59, and 62 are allowed.
The prior art does not teach the algorithm for analyzing flow cytometry data.
The claims are patent eligible because unlike conventional techniques, the claims do not result in a gating bias.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	21 March 2021